Exhibit 10.2

AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

This Amendment (this “Amendment”) to the Securities Purchase Agreement by and
among the Company and the Purchasers dated as of December 30, 2005 (the
“Agreement”), is made as of March 31, 2006 by and among Irvine Sensors
Corporation, a Delaware corporation (the “Company”) and each of the purchasers
identified on the signature pages hereto (each, a “Purchaser” and, collectively,
the “Purchasers”). Capitalized terms used but not defined herein shall have the
meaning given to them in the Agreement.

WHEREAS, the Company is obligated to file a Registration Statement and to cause
it to be declared effective by the Commission pursuant to the Agreement;

WHEREAS, the Company acknowledges that a failure to comply with its obligations
relating to the Registration Statement described in Section 6.1(d) of the
Agreement, and without limitation, the failure of the Registration Statement to
be declared effective by the Commission by the Required Effectiveness Date,
would be a default in the performance of a material obligation of the Company
under the Agreement;

WHEREAS, pursuant to Section 6.1(d) of the Agreement the parties had agreed
that, in addition to all other available remedies, the Company would pay certain
payments (the “Event Payments”) for failure to perform the Events described in
Section 6.1(d) of the Agreement; and

WHEREAS, the parties wish to amend the Agreement to eliminate any and all
obligations of the Company to pay any Event Payments.

NOW, THEREFORE, the parties agree that Section 6.1(d) of the Agreement shall be
amended and restated in its entirety to read as follows:

“(d) The Company shall: (i) file a Registration Statement on or prior to the
Filing Date (if the Company files such Registration Statement without affording
the Purchasers the opportunity to review and comment on the same as required by
Section 6.2(a) hereof, the Company shall not be deemed to have satisfied this
clause (i)); (ii) file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days after the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or will not be subject to further review; (iii) respond to any
comments made by the Commission within 10 Trading Days after the receipt of such
comments; (iv) cause a Registration Statement filed hereunder to be declared
effective by the Commission by the Required Effectiveness Date; (v) after a
Registration Statement is filed with and declared effective by the Commission,
if such Registration Statement ceases to be effective as to all Registrable
Securities to which it is required to relate at any time prior to the expiration
of the Effectiveness Period, file within 10 Trading Days an amendment to such
Registration Statement or a subsequent Registration Statement and cause it to be



--------------------------------------------------------------------------------

declared effective by the Commission; (vi) file an amendment to a Registration
Statement with the Commission within ten Trading Days after the Commission’s
having notified the Company that such amendment is required in order for such
Registration Statement to be declared effective; and (vii) cause the Common
Stock to be listed or quoted, and not to be suspended from trading on an
Eligible Market for a period of three consecutive Trading Days or five Trading
Days (which need not be consecutive) in any 180 day period. The Company shall
not be in breach of this Section 6.1(d) to the extent any delays hereunder are
caused by (i) the Purchasers or (ii) the Company’s independent auditors, if such
delay is outside the control of the Company and not related to any action or
inaction on the part of the Company, the Subsidiaries or any of their respective
officers or directors.”

Except as specifically set forth in this Amendment, all terms and conditions of
the Agreement shall remain in full force and effect. This Amendment shall be
part of the Agreement as if contained therein.

[Remainder of page intentionally left blank.

Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

IRVINE SENSORS CORPORATION By:   /s/ JOHN J. STUART, JR.   Name: John J. Stuart,
Jr.   Title: Sr. VP & Chief Financial Officer    

PURCHASERS:

 

PEQUOT PRIVATE EQUITY FUND III, L.P.

By:  

Pequot Capital Management, Inc.,

its Investment Manager

    By:   /s/ ARYEH DAVIS   Name: Aryeh Davis   Title: COO/General Counsel  

PEQUOT OFFSHORE PRIVATE

EQUITY PARTNERS III, L.P.

By:  

Pequot Capital Management, Inc.,

its Investment Manager

  By:   /s/ ARYEH DAVIS   Name: Aryeh Davis   Title: COO/General Counsel